

116 HR 6153 IH: To designate the facility of the United States Postal Service located at 410 Franklin Street in Appleton, Wisconsin, as the “Mitchell F. Lundgaard Post Office Building”.
U.S. House of Representatives
2020-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6153IN THE HOUSE OF REPRESENTATIVESMarch 9, 2020Mr. Gallagher introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 410 Franklin Street in Appleton, Wisconsin, as the Mitchell F. Lundgaard Post Office Building.1.Mitchell F. Lundgaard Post Office Building(a)DesignationThe facility of the United States Postal Service located at 410 Franklin Street in Appleton, Wisconsin, shall be known and designated as the Mitchell F. Lundgaard Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Mitchell F. Lundgaard Post Office Building.